Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such claim limitation(s) is/are: “means for receiving, means for comparing, means for determining, and means for determining not to send” in claim 20, “means for extracting and means for generating” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 2, 5, 7-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Malwankar et al. (US 2016/0127492) in view of Choi et al. (US 2017/0017571).

Regarding claim 1, Malwankar discloses
A programmable network switch, comprising: a plurality of ports for communication (¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N to SSDs 150A-N) with network devices including a plurality of Data Storage Devices (DSDs) (¶ [0031]: Each storage controller 108A-N and each SSD 150A-N connected to switch 110 can be identified using a unique address (e.g., a unique port address) of the storage controller or SSD); 
at least one pipeline (Fig. 1, 2B; ¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N) configured to parse packets received (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from) by at least one port of the plurality of ports (¶ [0026]: Each storage controller 108A-N is a device configured to connect one or more host computing devices 104A-N to one or more SSDs 150A-N. Each storage controller 108A-N includes one or more network interface controllers (NICs) such as Ethernet NICs and/or other protocol adapters (e.g., such as FC, SAS/SATA, or Infiniband (TB) adapters) that connect that storage controller to network 106; ¶ [0031]: Each storage controller 108A-N and each SSD 150A-N connected to switch 110 can be identified using a unique address (e.g., a unique port address) of the storage controller or SSD); and 
circuitry configured to (Fig. 11: processing device): 
receive a packet comprising a write command to store data in a DSD of the plurality of DSDs (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from ... The storage controller 108A-N may then generate one or more NVMe commands directed to the determined SSDs 150A-N to write data to those SSDs or read data from those SSDs 150A-N); 
extract, using a pipeline of the at least one pipeline (¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N), data related to the write command to generate an identifier (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).
Malwankar discloses all the subject matter of the claimed invention with the exception of compare the generated identifier to a plurality of identifiers generated for data stored in the plurality of DSDs; determine that the generated identifier matches a matching identifier of the plurality of identifiers; and in response to determining that the generated identifier matches the matching identifier, determine not to send the write command to the DSD to store the data. Choi from the same or similar fields of endeavor discloses compare the generated identifier to a plurality of identifiers generated for data stored (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66) in the plurality of DSDs (¶ [0003]: Storage devices are used to store computing information, or data. Examples of storage devices include hard disk drives (HDDs) and solid-state drives (SSDs)); determine that the generated identifier matches a matching identifier of the plurality of identifiers (¶ [0041]: If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66); and in response to determining that the generated identifier matches the matching identifier (¶ [0041]: If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66), determine not to send the write command to the DSD to store the data (¶ [0003]: Storage devices are used to store computing information, or data. Examples of storage devices include hard disk drives (HDDs) and solid-state drives (SSDs)); ¶ [0042]: a further determination is made regarding whether or not the data read at block 66 matches the write data received at block 60 ... If the two data patterns are the same, the reference count corresponding to the node is incremented in block 70). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 2, Malwankar discloses
wherein the circuitry is further configured to: extract a data portion from a payload of the received packet (¶ [0029]: (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from); and generate at least part of the identifier using at least a portion of the extracted data portion (¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).

Regarding claim 5, Malwankar discloses
wherein the circuitry is further configured to: receive a plurality of packets comprising write commands (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices) to store data in at least one DSD of the plurality of DSDs (¶ [0058]: . The specific command instructions may be NVMe command instructions (e.g., NVMe read commands or NVMe write commands), or may include other read or write commands. The data payload includes data to be written to storage or data that has been retrieved from storage), wherein at least two packets of the plurality of packets are formatted (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices) using different communication protocols (¶ [0022]: The host computing devices 104A-N and/or storage server 101 may connect to the network 106 via an Ethernet, Fibre Channel (FC), Fibre channel over Ethernet (FCoE), serial attached small computer system interface (SAS) or serial ATA (SATA) protocol. Alternatively, other protocols may be used to connect to the network 106); and
extract, using the at least one pipeline (¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N), the data to be stored (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive)) for the write commands of the at least two packets (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices); and
wherein at least a portion of the extracted data ( ¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive)) for each of the write commands of the at least two packets (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices) is used to generate a respective identifier (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).
Malwankar discloses all the subject matter of the claimed invention with the exception of generate a respective identifier for comparison to the plurality of identifiers. Choi from the same or similar fields of endeavor discloses generate a respective identifier for comparison to the plurality of identifiers (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 7, Malwankar discloses
wherein the circuitry is further configured to: extract a data portion from a payload of the received packet; and generate at least part of the identifier using at least a portion of the extracted data portion (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive)).

Regarding claim 8, Malwankar discloses
wherein the circuitry is further configured to send an additional write command to a different DSD of the plurality of DSDs to store a copy of the data (¶ [0058]: The specific command instructions may be NVMe command instructions (e.g., NVMe read commands or NVMe write commands), or may include other read or write commands. The data payload includes data to be written to storage or data that has been retrieved from storage) using a deparser of the programmable network switch (¶ [0064]: Write module 258 is responsible for responding to write commands).

Regarding claim 9, Malwankar discloses
... the generated identifier (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive) ... in the programmable network switch (¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N),
Malwankar discloses all the subject matter of the claimed invention with the exception of wherein the circuitry is further configured to compare the generated identifier to the plurality of identifiers stored. Choi from the same or similar fields of endeavor discloses wherein the circuitry is further configured to compare the generated identifier to the plurality of identifiers stored (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claims 10, Malwankar discloses
method of operating a programmable network switch (¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N to SSDs 150A-N), the method comprising: 
receiving a packet comprising a write command to store data in a Data Storage Device (DSD) of a plurality of DSDs in communication with the programmable network switch (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from ... The storage controller 108A-N may then generate one or more NVMe commands directed to the determined SSDs 150A-N to write data to those SSDs or read data from those SSDs 150A-N);
extracting from a payload of the packet a data portion to be stored in the DSD for the write command using a pipeline of the programmable network switch ... an identifier, calculated for the data portion to be stored in the DSD using at least a portion of the extracted data portion (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).
Malwankar discloses all the subject matter of the claimed invention with the exception of comparing an identifier, calculated for the data portion to be stored in the DSD using at least a portion of the extracted data portion, to a plurality of identifiers calculated for data stored in the plurality of DSDs; and determining whether to send the write command to store the data to the DSD based on whether the calculated identifier matches an identifier of the plurality of identifiers. Choi from the same or similar fields of endeavor discloses comparing an identifier, calculated for the data portion to be stored in the DSD ..., to a plurality of identifiers calculated for data stored (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66) in the plurality of DSDs (¶ [0003]: Storage devices are used to store computing information, or data. Examples of storage devices include hard disk drives (HDDs) and solid-state drives (SSDs)); and determining whether to send the write command to store the data to the DSD ((¶ [0003]: Storage devices are used to store computing information, or data. Examples of storage devices include hard disk drives (HDDs) and solid-state drives (SSDs)); ¶ [0042]: a further determination is made regarding whether or not the data read at block 66 matches the write data received at block 60 ... If the two data patterns are the same, the reference count corresponding to the node is incremented in block 70) based on whether the calculated identifier matches an identifier of the plurality of identifiers (¶ [0041]: If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 11, Malwankar discloses
further comprising calculating at least part of the identifier using the programmable network switch (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).

Regarding claim 14, Malwankar discloses
further comprising: receiving a plurality of packets comprising write commands (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices) to store data in at least one DSD of the plurality of DSDs (¶ [0058]: . The specific command instructions may be NVMe command instructions (e.g., NVMe read commands or NVMe write commands), or may include other read or write commands. The data payload includes data to be written to storage or data that has been retrieved from storage), wherein at least two packets of the plurality of packets are formatted (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices) using different communication protocols (¶ [0022]: The host computing devices 104A-N and/or storage server 101 may connect to the network 106 via an Ethernet, Fibre Channel (FC), Fibre channel over Ethernet (FCoE), serial attached small computer system interface (SAS) or serial ATA (SATA) protocol. Alternatively, other protocols may be used to connect to the network 106); and
extracting from payloads of the at least two packets, respective data portions to be stored (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive)) for the write commands of the at least two packets (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices); and
wherein at least a portion of the extracted data portions ( ¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive)) for each of the at least two packets (¶ [0056]: I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands such as read commands and write commands from the host computing devices) is used to calculate a respective identifier (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).
Malwankar discloses all the subject matter of the claimed invention with the exception of calculate a respective identifier for comparison to the plurality of identifiers. Choi from the same or similar fields of endeavor discloses calculate a respective identifier for comparison to the plurality of identifiers (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 15, Malwankar discloses all the subject matter of the claimed invention with the exception of further comprising: determine that the calculated identifier matches a matching identifier of the plurality of identifiers; and in response to determining that the calculated identifier matches the matching identifier, determining not to send the write command to the DSD to store the data. Choi from the same or similar fields of endeavor discloses further comprising: determine that the calculated identifier matches a matching identifier of the plurality of identifiers (¶ [0041]: If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66); and in response to determining that the calculated identifier matches the matching identifier (¶ [0041]: If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66), determining not to send the write command to the DSD to store the data (¶ [0003]: Storage devices are used to store computing information, or data. Examples of storage devices include hard disk drives (HDDs) and solid-state drives (SSDs)); ¶ [0042]: a further determination is made regarding whether or not the data read at block 66 matches the write data received at block 60 ... If the two data patterns are the same, the reference count corresponding to the node is incremented in block 70). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 16, Malwankar discloses
further comprising: receiving a packet comprising a read command from a client to retrieve the data from the DSD (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from); identifying a port of the programmable network switch corresponding to a different DSD of the plurality of DSDs (¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N to SSDs 150A-N. Switch 110 manages the flow of data within storage server 101 by connecting specific storage controllers 108A-N to specific SSDs 150A-N on a message by message basis, allowing the switch 110 to regulate the flow of traffic. Each storage controller 108A-N and each SSD 150A-N connected to switch 110 can be identified using a unique address (e.g., a unique port address) of the storage controller or SSD) that stores matching data associated with the matching identifier (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive); and sending a new read command to the different DSD (¶ [0029]: if a read command was received, the storage controller 108A-N may determine which SSDs 150A-N store the information to be read as well as which physical addresses on those SSDs the data should be read from ... The storage controller 108A-N may then generate one or more NVMe commands directed to the determined SSDs 150A-N) using a deparser of the programmable network switch (¶ [0060]: Read module 257 is responsible for responding to read commands) to retrieve the matching data to return to the client for the read command (¶ [0062]: Once the data send buffer 221 fills, read module 257 may generate a response message 290 (e.g., a new Ethernet packet having the above identified format). Read module 257 may then encapsulate the data from the data send buffer 221 into the response message 290 ... Read module 257 may then send the response message 290 to the host).

Regarding claim 17, Malwankar discloses
further comprising: sending an additional write command to a different DSD of the plurality of DSDs to store a copy of the data (¶ [0058]: The specific command instructions may be NVMe command instructions (e.g., NVMe read commands or NVMe write commands), or may include other read or write commands. The data payload includes data to be written to storage or data that has been retrieved from storage) using a deparser of the programmable network switch (¶ [0064]: Write module 258 is responsible for responding to write commands).

Regarding claim 18, Malwankar discloses
... calculated identifier to the plurality of identifiers stored in the programmable network switch (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).
Malwankar discloses all the subject matter of the claimed invention with the exception of further comprising comparing the calculated identifier to the plurality of identifiers stored. Choi from the same or similar fields of endeavor discloses further comprising comparing the calculated identifier to the plurality of identifiers stored (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 19, Malwankar discloses
... calculated identifier to the plurality of identifiers stored in one or more DSDs of the plurality of DSDs (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive).
Malwankar discloses all the subject matter of the claimed invention with the exception of further comprising comparing the calculated identifier to the plurality of identifiers stored. Choi from the same or similar fields of endeavor discloses further comprising comparing the calculated identifier to the plurality of identifiers stored (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 20, Malwankar discloses
A programmable network switch (Fig. 1, 2B; ¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N), comprising: means for receiving a packet comprising a write command to store data in a DSD of the plurality of DSDs (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from ... The storage controller 108A-N may then generate one or more NVMe commands directed to the determined SSDs 150A-N to write data to those SSDs or read data from those SSDs 150A-N) in communication with the programmable network switch (Fig. 1, 2B; ¶ [0031]: Switch 110 is a multi-port bridge that connects storage controllers 108A-N). 
Malwankar discloses all the subject matter of the claimed invention with the exception of means for comparing an identifier generated for data stored in the plurality of DSDs; means for determining that the generated identifier matches a matching identifier of the plurality of identifiers; and means for determining not to send the write command to the DSD to store the data in response to determining that the generated identifier matches the matching identifier. Choi from the same or similar fields of endeavor discloses means for comparing an identifier generated for data stored stored (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66) in the plurality of DSDs (¶ [0003]: Storage devices are used to store computing information, or data. Examples of storage devices include hard disk drives (HDDs) and solid-state drives (SSDs)); means for determining that the generated identifier matches a matching identifier of the plurality of identifiers (¶ [0041]: If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66); and means for determining not to send the write command to the DSD to store the data (¶ [0003]: Storage devices are used to store computing information, or data. Examples of storage devices include hard disk drives (HDDs) and solid-state drives (SSDs)); ¶ [0042]: a further determination is made regarding whether or not the data read at block 66 matches the write data received at block 60 ... If the two data patterns are the same, the reference count corresponding to the node is incremented in block 70) in response to determining that the generated identifier matches the matching identifier (¶ [0041]: If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).

Regarding claim 21, Malwankar discloses
further comprising: means for extracting a data portion from a payload of the received packet; and means for generating at least part of the identifier using at least a portion of the extracted data portion (¶ [0029]: When the storage controller 108A-N receives the read or write command from the host computing device 104A-N, the storage controller 108A-N extracts the read or write command from the message and determines what logical addresses of the virtual drive 180A-N should be used to write the data to or read the data from; ¶ [0064]: In one embodiment, the command payload of the write command identifies a length of data to be written. Write module 258 may determine what logical block addresses to write the data to, and may use the virtual drive map 220 for the virtual drive to determine what locations (e.g., what memory pages) on the physical storage devices (e.g., physical NVMe drives) correspond to the logical block addresses of the virtual drive)).

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malwankar et al. (US 2016/0127492) in view of Choi et al. (US 2017/0017571) as applied to claims 1 and 10, and further in view of Richardson et al. (US 10,412,002).

Regarding claim 3, Malwankar in view of Choi discloses all the subject matter of the claimed
invention with the exception of further comprising a hardware accelerator in communication with the programmable network switch is configured to: generate identifiers at least part of the identifier using a hardware accelerator configured to receive the at least a portion of the extracted data portion from the pipeline of the programmable network switch. Richardson from the same or similar fields of endeavor discloses further comprising a hardware accelerator in communication with the programmable network switch (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing) is configured to: generate identifiers at least part of the identifier using a hardware accelerator (col. 2, lines 12-13: The processor may send back the one or more addresses) configured to receive the at least a portion of the extracted data portion from the pipeline of the programmable network switch (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar in view of Choi by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Regarding claim 4, Malwankar discloses all the subject matter of the claimed invention with the exception of for comparison of the generated identifiers to the plurality of other generated identifiers. Choi from the same or similar fields of endeavor discloses for comparison of the generated identifiers to the plurality of other generated identifiers (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).
Malwankar in view of Choi discloses all the subject matter of the claimed invention with the exception of further comprising: further comprising one or more additional hardware accelerator in communication with the programmable network switch, wherein each of the one or more additional hardware accelerators is configured to generating identifiers for identifying data to be stored in at least one DSD of the plurality of DSDs using one or more hardware accelerators in communication with the programmable network switch; and sending the generated identifiers to the programmable network switch. Richardson from the same or similar fields of endeavor discloses further comprising one or more additional hardware accelerator in communication with the programmable network switch, wherein each of the one or more additional hardware accelerators is configured to (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing): generate identifiers (col. 2, lines 12-13: The processor may send back the one or more addresses) for identifying data to be stored in at least one DSD of the plurality of DSDs (col. 4, lines 62-col. 5, line 1: The payload data 124 may be communicated (at 145) to the local storage 108 for storage at a location associated with the address <Address 1> received from the GPP 104. The payload data 124 may also be communicated (at 146) to the external storage 110 for storage at a location associated with the address <Address 2> received from the processor 104) using one or more hardware accelerators (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing) in communication with the programmable network switch (Fig. 1 Packet Offloading Service including Data Processing Device); and send the generated identifiers to the programmable network switch (col. 2, lines 12-13: The processor may send back the one or more addresses). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar in view of Choi by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Regarding claim 12, Malwankar in view of Choi discloses all the subject matter of the claimed invention with the exception of further comprising calculating at least part of the identifier using a hardware accelerator configured to receive the at least a portion of the extracted data portion from the pipeline of the programmable network switch. Richardson from the same or similar fields of endeavor discloses further comprising calculating at least part of the identifier using a hardware accelerator (col. 2, lines 12-13: The processor may send back the one or more addresses) configured to receive the at least a portion of the extracted data portion from the pipeline of the programmable network switch (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar in view of Choi by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Regarding claim 13, Malwankar discloses all the subject matter of the claimed invention with the exception of for comparison of the generated identifiers to the plurality of other generated identifiers. Choi from the same or similar fields of endeavor discloses for comparison of the generated identifiers to the plurality of other generated identifiers (¶ [0024]: the data pattern locator 16 computes a data pattern identifier based on the data pattern of the individual segment, such as an index, a hash value, or error-correcting code (ECC). ... The data pattern locator 16 searches the data pattern database 18 to determine if the identifier corresponding to the individual segment is found in the data pattern database 18; ¶ [0041]: In block 62, an identifier corresponding to the data pattern of the write data, such as a hash value, is computed. A determination is made, in block 64, regarding whether or not the computed identifier currently is found in the data pattern database ... If the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node, in block 66). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar by computing an identifier corresponding to the data pattern of the write data, determining whether or not the computed identifier currently is found in the data pattern database, reading the data pattern corresponding to a node in the linked list correlated with the identifier from the correlated storage unit located at the physical storage address of storage devices indicated by the node if the identifier is found in the data pattern database, and incrementing the reference count corresponding to the node if the two data patterns are the same or writing the segment of write data to the storage if the end of the linked list correlated with the identifier has been reached, then no match was found of Choi. The motivation would have been to reduce duplicated data in a storage includes delimiting a segment of data comprising a data pattern and determining whether the data pattern is included in the storage (Choi ¶ [0007]).
Malwankar and Choi discloses all the subject matter of the claimed invention with the exception of further comprising: calculating identifiers for identifying data to be stored in at least one DSD of the plurality of DSDs using one or more hardware accelerators in communication with the programmable network switch; and sending the calculated identifiers to the programmable network switch. Richardson from the same or similar fields of endeavor discloses further comprising: calculating identifiers (col. 2, lines 12-13: The processor may send back the one or more addresses) for identifying data to be stored in at least one DSD of the plurality of DSDs (col. 4, lines 62-col. 5, line 1: The payload data 124 may be communicated (at 145) to the local storage 108 for storage at a location associated with the address <Address 1> received from the GPP 104. The payload data 124 may also be communicated (at 146) to the external storage 110 for storage at a location associated with the address <Address 2> received from the processor 104) using one or more hardware accelerators (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing)  in communication with the programmable network switch (Fig. 1 Packet Offloading Service including Data Processing Device); and sending the calculated identifiers to the programmable network switch (col. 2, lines 12-13: The processor may send back the one or more addresses). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Malwankar and Choi by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466